DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examined herein: 1–40

Priority
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Application No. 62/45872is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 14 Feb 2017.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure(s) of the priority application(s).

Claim Objections
Claims 10, 23 and 37 are objected to because of the following informalities: "150 base-pairs" should be "1500 base-pairs" to be consistent with the specification (e.g. ¶ 0022) and the other claims (13, 26 and 40).  Appropriate correction is requested.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites "identifying biological significant differences between the first MD-level and the second MD-level".  Claim 15 recites a similar limitation.  Claim 28 recites the limitation "if the difference between the calculated MD-level and the expected MD-level is biologically significant".  MD-levels are values between 0 and 1, representing a ratio (specification ¶ 0084).  Though calculating a difference between two numbers is trivial, the claim does not particularly point out how to determine whether that difference is "biologically significant".  "Biologically significant" is a subjective term, and the specification does not provide an adequate standard for determining whether or not the difference is "biologically significant" in all the contexts (cell types, stimuli, eRNA origination sites, transcription factors) encompassed by the claims.
Additionally, claim 1 recites steps of "evaluating the effect of a stimulus on a cell", "using a first genome-wide nascent transcription profile in the cell", "applying a stimulus to the cell", and "using a second genome-wide nascent transcription profile for the cell".  Claim 15 recites similar limitations.  By the plain meaning of the claim, this whole method is performed on a single cell.  But the plain meaning is not consistent with the specification because, for example, all the disclosed procedures for obtaining "a [] genome-wide nascent transcription profile in the cell" (specification ¶ 0019) are destructive: the cell itself must be destroyed to obtain its first nascent transcript profile, and therefore the subsequent stimulus cannot be applied to the destroyed cell, nor can the second genome-wide nascent transcription profile be obtained from the destroyed cell.  So the more reasonable interpretation of the claim is that "the cell" does not literally refer to the same cell, but something more like "cells of the same type".  However, the specification also provides examples of comparing two different cell lines, and a cell before and after differentiation (¶ 00163).  So the claim does not particularly point out how the cells used to calculate the first MD-level (before stimulus) relate to the cells used to calculate the second MD-level (after stimulus).
Claim 6 recites "Tfit", "dREG", "groHMM", "Vespucci" and "FStitch".  These trade names do not describe any particular procedure for locating eRNA origination sites.  Rather, they refer to software programs that can perform this function.  The claim does not distinctly claim the subject matter of the invention because, first, it is not clear whether the claim encompasses the procedure performed by the program, or whether it requires the use of the specific program itself; and second, the procedure performed by the program may change at any time (e.g. because of a new version of the software).
Claim 17 recites "the computer-based system according to claim 14", but claim 14 is not directed to a computer-based system.  Hereinafter, this claim will be interpreted as though it depended on claim 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–40 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "evaluating the effect of a stimulus on a cell".

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to methods (clms 1–14 and 28–40) and a system (clms 15–27), both of which fall within one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Mathematical concepts recited in the claims include "measuring a number of DNA binding motif instances for each of the transcription factors occurring within a first radius of the eRNA origination site"; "measuring a number of DNA binding motif instances for each of the transcription factors occurring within a second radius of the eRNA origination site"; "calculating … a first [or second] MD-level for each of the transcription factors …".
Steps of evaluating, analyzing or organizing information recited in the claims include "locating a first set of enhancer RNA (eRNA) origination sites …"; "identifying DNA binding motif instances …"; "locating a second set of eRNA origination sites in the cell's genomic DNA … after applying the stimulus to the cell"; "approximating effects of the stimulus on the transcription factor activity in the cell"; "identifying biologically significant differences between the first MD-level and the second MD-level".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 1 recites an additional element that is not an abstract ideas: "applying a stimulus to the cell".  This additional claim element constitutes insignificant extrasolution activity. Factors that indicate that claim elements are insignificant extrasolution activity include whether the claim element is well known, whether it imposes meaningful limitations on the scope of the claim, and whether it amounts to necessary data gathering.  Applying some kind of chemical or physical stimulus to a cell, such as "knockdowns, knockouts, over-expression, or chemical stimulation" (specification ¶ 0006), was well known prior to the time of invention. The type of stimulus, the manner in which it is applied has no bearing on how the abstract idea is performed.  Nor does the abstract idea affect this step; the stimulus would be applied in the same manner regardless of whether or not the claimed abstract idea were performed.  Finally, the stimulus is performed merely to gather the data on which the abstract idea operates.  Hence, this step constitutes insignificant extrasolution activity, and does not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
Claim 1 also recites the additional element of "using one or more processors executing instructions stored in a tangible, non-transitory storage medium".  Claim 15 recites the additional element of "a computer-based system … comprising one or more processors and a non-transitory, tangible storage medium containing instructions that, when executed by the processor, cause the one or more processors to" perform the abstract idea.  Claim 28 recites that the method is "processor-based", performing the steps of the abstract idea.  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
As explained above, the generic step of applying a stimulus to a cell constitutes insignificant extrasolution activity, and when considered individually, is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of genetic data).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Azofeifa, et al. (Bioinformatics 2017) teaches a method of identifying transcription initiation sites, including for nascent transcripts such as eRNAs.
Danko, et al. (Nature Methods 2015) teaches a method of identifying transcriptional regulatory elements from GRO-seq data.
Gotea, et al. (Genome Research 2010) teaches that enhancers are commonly surrounded by homotypic clusters of transcription binding sites.
Guo, et al. (PLoS Computational Biology 2012) analyzes ChIP-seq data to identify spatial relationships between enhancers and TF binding sites.
Hah, et al. (Genome Research 2013); Kaikkonen, et al. (Molecular Cell 2013); Kim, et al. (Nature 2010); Lam, et al. (Trends in Biochemical Sciences 2014); and Ostuni, et al. (Cell 2013) teach how different stimuli affect transcription of enhancers located within clusters of transcription factor binding sites related to the stimulus (e.g. estradiol treatment or macrophage activation).
Visel, et al. (Nature 2009) teaches predicting enhancer activity from ChIP-seq data.

Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1671